Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed 08/26/2022 in response to the Office Action of 07/22/2022 is acknowledged and has been entered.
	Applicant has elected Group I, claims 21-30, drawn to a method of generating antigen-pulsed dendritic cells comprising: contacting initial dendritic cells (DCs) in vitro with a composition comprising human ALDH1Al and/or ALDH1A3 immunogenic peptides that are 8 to 100 amino acids in length, wherein said composition is free of: i) full-length ALDHIA1 and ALDHIA3 proteins, and ii) tumor cells and cell-lysates.
	Additionally, Applicant has elected SEQ ID NO: 6 as species of immunogenic peptides.
	Upon review and reconsideration, SEQ ID NO: 1 will be rejoined with SEQ ID NO: 6 for examination.

3.	Claims 21-30 are currently under prosecution.

Priority
4.	Applicant’s claim under 35 U.S.C. §§ 119(e), and/or 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 21 and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visus et al. (Cancer Res., 2007, 67(21): 10538–10545, IDS).
	Claims 21 and 23-27 are herein drawn to a method of generating antigen-pulsed dendritic cells comprising: contacting initial dendritic cells (DCs) in vitro with a composition comprising human ALDH1Al and/or ALDH1A3 immunogenic peptides that are 8 to 100 amino acids in length, wherein said composition is free of: i) full-length ALDHIAI and ALDHIA3 proteins, and ii) tumor cells and cell-lysates.
	Visus et al. teach dendritic cells pulsed with ALDH1A188-96 (LLYKLADLI) peptide; see entire document, e.g. page 10539-right col.-second paragraph, page 10541-left col.-paragraph 5.
	For claims 23-25, ALDH1A188-96 (LLYKLADLI) peptide of Visus et al. is 9 amino acids in length.
For claims 26-27, ALDH1A188-96 (LLYKLADLI) peptide of Visus et al. is 100% identical with the instant claimed SEQ ID NO: 1. Visus et al. teach ALDH1A3 (LLHQLADLV) which is the same as the instant claimed SEQ ID NO: 6; see page 10541-left col.-paragraph 5.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 21, 22 and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Visus et al. (Cancer Res., 2007, 67(21): 10538–10545, IDS) in view of Li et al. (J Vis Exp. 2014, Jan 6, (83): e50561, pages 1-7, IDS).
	Claim 22 is herein drawn to the method of Claim 21, wherein said initial DCs comprise immature DCs.
	Claim 28 is herein drawn to the method of Claim 21, wherein said ALDH1A1 and/or ALDH1A3 immunogenic peptides, collectively, are present in said composition at a concentration of at least 100 pg/ml.
	Claim 29 is herein drawn to the method of Claim 21, further comprising, prior to said peptide(s) contacting, i) collecting said initial DCs from a subject and, ii) culturing said initial DCs with IL-4 and /or GM-CSF.
	Claim 30 is herein drawn to the method of Claim 29, wherein said collecting comprises isolating said initial DCs from blood or bone marrow from said subject.
	The teachings of Visus et al. have been set forth in the above rejection of claims 21 and 23-27 under 35 U.S.C. 102(a)(1).
	Visus et al. do not teach immature DCs, IL-4 and/or GM-CSF, and DCs from blood or bone marrow.
	However, these deficiencies are remedied by Li et al.
	Li et al. teach a method of generating antigen pulsed dendritic cells, wherein the dendritic cells are immature dendritic cells; see entire document, e.g. abstract, page 2. Li et al. teach the dendritic cells are cultured with IL-4 and GM-CSF; see page 2. Li et al. teach bone marrow derived dendritic cells; see Fig. 2.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to generate immature dendritic cells pulsed with ALDH1A188-96 (LLYKLADLI) peptide. One would have been motivated to do so because Visus et al. teach dendritic cells pulsed with ALDH1A188-96 (LLYKLADLI) peptide; Li et al. teach a method of generating antigen pulsed dendritic cells, wherein the dendritic cells are immature dendritic cells. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to substitute the dendritic cells of Visus et al. for another immature dendritic cells of Li et al., because simple substitution of the dendritic cells of Visus et al. for another immature dendritic cells of Li et al. would obtain predictable results.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, simple substitution of the dendritic cells of Visus et al. for another immature dendritic cells of Li et al. would obtain predictable results.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
 Regarding to the concentration of peptide claimed in the instant claim 28, it is noted that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)., see MPEP 2144.05(II).

Conclusion
11.	No claim is allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642